


THIRTY NINTH AMENDMENT
TO
SECURED SENIOR LENDING AGREEMENT
BY AND BETWEEN
PIONEER FINANCIAL SERVICES, INC., PSLF, INC.,
PIONEER SERVICES SALES FINANCE, INC., AND
PIONEER FUNDING, INC. And SUBSIDIARIES
(COLLECTIVELY, THE “BORROWERS”)
and
UMB Bank, N.A., ARVEST BANK, COMMERCE BANK, N.A., FIRST BANK, TEXAS CAPITAL
BANK, N.A., BMO HARRIS BANK N.A., FIRST CITIZENS BANK, BANCFIRST, CITIZENS BANK
& TRUST, ENTERPRISE BANK AND
TRUST, STIFEL BANK & TRUST, SUNFLOWER BANK, N.A., BANK OF
BLUE VALLEY, ONB BANK AND TRUST COMPANY, THE PRIVATE BANK AND TRUST COMPANY,
BANK MIDWEST, A DIVISION OF NBH BANK, N.A., WILLIAM D. SULLIVAN FAMILY
INVESTMENT GROUP, LLC.
(COLLECTIVELY, THE “VOTING BANKS”)
and
Parkside Financial Bank & Trust, CrossFirst Bank, Page County State Bank,
CrossFirst Bank Leawood, Peoples Community
State Bank, First State Bank & Trust Co. of Larned, United
Bank of Kansas, Macon Atlanta State Bank, Peoples
Community Bank, Blue Ridge Bank and Trust Co., First
Community Bank, Guaranty BaNk, ONB Bank and
Trust Company, Alterra Bank, First Federal
Savings Bank of Creston FSB, Hawthorn Bank
and Lyon County State Bank
(COLLECTIVELY, THE “Non-Voting Banks”)
and




--------------------------------------------------------------------------------




UMB Bank, N.A. (“Agent”)
DATED AS OF November 17th, 2014
THIRTY NINTH AMENDMENT TO SECURED SENIOR LENDING AGREEMENT
This Thirty Ninth Amendment to Secured Senior Lending Agreement (this
“Amendment”) is made and is effective as of this 17th day of November, 2014 (the
“Effective Date”) by and between the following parties (individually a "Party"
and collectively, the "Parties"):
1.Pioneer Financial Services, Inc., a Missouri corporation (hereinafter referred
to as (“Pioneer”), PSLF, INC., a Missouri corporation (“PSLF”), Pioneer Services
Sales Finance, Inc., a Nevada corporation (“Sales Finance”) and Pioneer Funding,
Inc., a Nevada corporation (“Funding”) (All of Pioneer, PSLF, Sales Finance and
Funding, each being referred to individually as a “Borrower” and collectively as
the “Borrowers”).
2.UMB Bank, N.A., a national banking association (“UMB”), Arvest Bank, an
Oklahoma banking corporation (“Arvest”), Commerce Bank, N.A., a national banking
association (“Commerce”), First Bank, a Missouri banking corporation (“FBM”),
Texas Capital Bank, N.A., a national banking association (“Texas”), BMO Harris
Bank N.A. (“BMO Harris”), First Citizens Bank, a Kentucky banking corporation
(“First Citizens”) BancFirst, an Oklahoma banking corporation (“BF”), Citizens
Bank & Trust, a Missouri corporation (“Citizens”), Enterprise Bank and Trust, a
Missouri Charter Trust Company (“Enterprise”), and Stifel Bank & Trust, a
Missouri banking corporation (“Stifel”), Sunflower Bank, N.A., a national
banking association (“Sunflower”), Bank of Blue Valley, a Kansas banking
corporation (“Blue Valley”), ONB Bank and Trust Company ("ONB"), The Private
Bank and Trust Company, an Illinois banking corporation, (“Private”) Bank
Midwest, A Division of NBH Bank, N.A., (“Midwest”) and William D. Sullivan
Family Investment Group, LLC., a Nevada limited liability company (“Sullivan
Investment”), (all of UMB, Arvest, Commerce, FBM, Texas, Southwest, First
Citizens, BF, Citizens, Enterprise, Stifel, Blue Valley, ONB Midwest, Private
and Sullivan Investment each being hereinafter referred to individually as a
“Voting Bank” and collectively as the “Voting Banks”);
3.Parkside Financial Bank & Trust, a Missouri corporation (“Parkside”),
CrossFirst Bank, a national banking association (“CrossFirst”), Page County
State Bank, a Missouri banking corporation (“Page”), CrossFirst Bank Leawood, a
Kansas banking corporation (“CrossFirst-Leawood”), Peoples Community State Bank,
a Missouri banking corporation (“Peoples Community”), First State Bank & Trust
Co. of Larned, a Kansas banking corporation (“First State-Larned”), United Bank
of Kansas, a Kansas banking corporation (“United”), Macon Atlanta State Bank, a
Missouri banking corporation (“Macon”), Peoples Bank, a Missouri banking
corporation (“Peoples Community”), Blue Ridge Bank and Trust Co., a Missouri
banking corporation (“Blue Ridge”), First Community Bank, a Missouri banking
corporation (“First Community”), Guaranty Bank, a Missouri banking corporation
(“Guaranty”), ONB Bank and Trust Company, an Oklahoma corporation (“ONB”),
Alterra Bank, a Kansas banking corporation (“Alterra”), First Federal Savings
Bank of Creston FSB, an Iowa corporation (“Creston”), Hawthorn Bank, a Missouri
banking corporation (“Hawthorn”), and Lyon County State Bank, a Kansas banking
corporation (“Lyon”) (all of Parkside, CrossFirst, Page, CrossFirst-Leawood,
Peoples-Community, First State-Larned, United, Macon, Peoples Community, Blue
Ridge, First Community, Guaranty, ONB, Alterra, Creston, Hawthorn, and Lyon,
each being hereinafter referred to individually as a “Non-Voting Bank” and
collectively as the “Non-Voting Banks”); and
4.UMB is hereinafter also sometimes referred to as “Agent” when it acts in its
capacity as Agent for the Banks.
5.WHEREAS, Pioneer, Agent and certain of the Voting Banks entered into a Secured
Senior Lending Agreement among themselves originally dated as of June 12, 2009,
which has subsequently been amended by various amendments numbered 1 through 38
which modified certain of the terms and added




--------------------------------------------------------------------------------




additional Voting Banks and Non-Voting Banks (collectively, “Banks”)
(hereinafter referred to, as previously amended, as the “Agreement”); and
WHEREAS, on June 30, 2013 an escrow account ("Escrow Account") was established
with UMB Bank's Trust Department ("UMB Trust") pursuant to an Escrow Agreement
between Pioneer, MCFC and UMB Trust as Escrow Agent (the "Escrow Agreement"),
and into such Escrow Account, Pioneer transferred $20,000,000, which constituted
a one time special dividend (the "Special Dividend") declared and paid by
Pioneer to MCFC as had been approved by the Agent Bank and the Required Banks
pursuant to the terms of that certain Thirty Sixth Amendment to the Secured
Senior Lending Agreement dated June 26, 2013 (the "Thirty Sixth Amendment); and
WHEREAS, Pioneer and its subsidiaries (the "Pioneer Entities") along with
Pioneer's parent company, MidCountry Financial Corp's ("MCFC"), other direct and
/ or indirect subsidiaries, MidCountry Bank, FSB ("MCB") and Heights Finance
Funding Co. ("Heights" and together with Pioneer, the other Borrowers, MCFC and
MCB, sometimes collectively referred to herein as the "MCFC Enterprise
Entities") have developed and established certain voluntary remediation plans
(individually, a "Remediation Plan" and collectively, the "Remediation Plans"),
in order to proactively address issues identified by the Office of the
Comptroller of the Currency ("OCC" or "Regulator"), with respect to certain
loans and related products that were originated by MCB to certain individuals
("Customers") with such loans later being sold to certain Pioneer Entities and
Heights; and
WHEREAS, Pioneer's Remediation Plan (the "Pioneer Remediation Plan") includes
the Pioneer Entities who purchased loans made or products originally sold to
Customers by the Consumer Banking Division ("CBD") of MCB (collectively, the
"Customer Loans"); and
WHEREAS, the Parties desire to amend those areas of the Agreement to confirm
their understanding and to update the Agreement as otherwise provided herein;
and
WHEREAS, the Borrowers hereby confirm that all notes, documents evidencing or
confirming the grant of liens and security interests and all other related
documents executed pursuant to the Agreement, except as otherwise expressly
amended by this Amendment, remain in full force and effect; and
WHEREAS, the Agreement may be amended in the manner described in this Amendment
upon the approval of the Voting Banks and without the approval of the Non-Voting
Banks; and
WHEREAS, the Borrowers, Agent and the Banks desire that all existing and future
extensions of credit by any of the Banks to the Borrowers be subject to the
terms and conditions of the Agreement as amended by this Amendment.
NOW, THEREFORE, in consideration of the mutual agreements of the parties hereto
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
SECTION 1

AMENDMENTS TO THE AGREEMENT
1.The following defined terms are hereby added to Section 1 of the Agreement, as
amended to date, entitled, "Definitions":
"Administrator" means the independent third party administrator(s) of the
Remediation Plans or their successor(s).




--------------------------------------------------------------------------------




"CBD" means the Consumer Banking Division of MidCountry Bank.
"CID" means a Civil Investigative Demand.
"CFPB" means the Consumer Financial Protection Bureau.
"Escrowed Funds" means all funds on deposit with the Escrow Agent pursuant to
the terms of the Escrow Agreement, as amended, including the original deposit
representing the Special Dividend, and any other dividends or funds subsequently
deposited therein and any interest or earnings thereon.
"MCB" means MidCountry Bank, FSB, including the Consumer Banking Division
("CBD") thereof.
"MCFC Enterprise Entities" means and includes MCFC, MCB, Heights Finance Funding
Co., and the Pioneer Entities.
"OCC" means the Office of the Comptroller of the Currency.
"Pioneer Entities" means Pioneer and all of its subsidiaries.
"Pioneer Remediation Plan" means the Remediation Plan approved by the board of
directors of Pioneer covering all of applicable the Pioneer Entities.
"Regulator" means the OCC and any other federal regulatory agency that regulates
the Pioneer Entities or any of the MCFC Enterprise Entities.
"Remediation Plans" means the voluntary Remediation Plans created and approved
by the governing boards of the participating MCFC Enterprise Entities.
"Remediation Documents" means and includes any and all documents executed to
create, authorize, operate or administer any one or more of the Remediation
Plans.
2.The current definition of "Change of Control" as contained in Section 1 of the
Agreement entitled "Definitions" shall be deleted in its entirety and replaced
with the following:
"Change of Control" shall mean any date after which either of the following is
true: (i) MCFC does not own, directly or indirectly, all of the issued and
outstanding capital stock of Pioneer, or (ii) Pioneer does not own, directly or
indirectly, all of the outstanding equity interests of the Subsidiaries owned as
of the Effective Date."


SECTION 2

ACKNOWLEDGEMENTS, CONSENTS, WAIVERS AND APPROVALS
Notwithstanding the provisions of the Agreement as amended to date, each of the
Parties hereto, including the Borrowers, MCFC, Agent and each of the undersigned
Banks, by its signature on this Amendment hereby:




--------------------------------------------------------------------------------




1.Agrees that this Amendment shall be deemed to constitute adequate and timely
notice to the Agent and the Banks of the transactions, events and occurrences
described in this Amendment as required by Section 6.11 of the Agreement.
2.Agrees to, and does hereby, waive the right to declare an Event of Default as
the result of the breach of (i) Section 6.16 of the Agreement which relates to
the Borrowers' operation of their businesses in a prudent, efficient and
profitable manner consistent with past practices, as a result of the events
described in this Amendment, (ii) Section 7.6 of the Agreement for the twelve
month period ending September 30, 2014, which relates to the requirement that
Borrower not have a negative consolidated net income for any fiscal year as
tested on September 30 of each year for the twelve (12) month period then ended;
(iii) Section 10.10 of the Agreement, as a result of the Change of Control
caused by Joe Freeman's resignation as President and Chief Executive Officer of
Pioneer Financial Services, Inc.; and (iv) Section 10.16 of the Agreement, which
relates to the Borrowers suffering a "Material Adverse Effect" (defined as
$500,000 or more), as a result of the Borrowers' failure to have positive net
income for the fiscal year ending September 30, 2014. Agent and Banks are not
waiving any other Events of Default and any additional violation of Sections
6.16, 7.6, 10.10 and 10.16 of the Agreement will constitute separate Events of
Default under the Agreement.
3.Acknowledges and agrees that (i) UMB is acting both as a lending Bank and as
Agent and that in such capacities, it acts through its commercial lending
department ("CLD"), in connection with the Agreement, (ii) UMB Trust (not the
CLD) acts solely in its capacity as Escrow Agent under the Escrow Agreement,
(iii) UMB CLD is a signatory to the Agreement, but is not a signatory to the
Escrow Agreement, (iv) UMB Trust is a signatory to the Escrow Agreement, but it
is not a signatory to the Agreement; and (v) neither UMB CLD nor UMB Trust shall
have any rights in, responsibilities for, or obligations under any document to
which they are not signatories.
4.Each Borrower and MCFC hereby acknowledges and agrees to the modification to
any of the Loan Documents to which it is a signatory, and each hereby ratifies
and confirms to Agent and Banks as of the date hereof that all of the terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents are and shall remain in full force and effect, and are true and
correct with respect to Borrowers and MCFC, as applicable, thereunder, without
change except as otherwise expressly and specifically disclosed in or modified
herein.
5.The Parties hereto agree that this Amendment shall be construed and enforced
in accordance with the laws of the State of Missouri and shall amend and modify
the Agreement and shall be deemed a Loan Document.
6.Each Borrower and MCFC hereby represents, warrants and covenants that (i)
there are no offsets, counterclaims or defenses which may be asserted with
respect to the Agreement or Loan Documents, nor are there any bases whatsoever
for any such offsets, counterclaims or defenses, (ii) the waivers contemplated
hereby are only given in relation to and in connection with the matters
specified herein and shall not apply to any future request for other waivers to
any of the Loan Documents and (iii) this Amendment does not and will not
obligate Agent or Banks to give any similar or other waivers in the future.


7.In consideration of the acknowledgement, consents, waivers and approvals
provided herein by the Agent and Banks or which are to be provided by the Agent
and Banks in the future with respect to those matters described in this
Amendment, Pioneer shall pay a one-time Amendment fee equal to $250,000 to the
Agent, for distribution to those Banks which execute this Amendment, to be
allocated pro rata based on the relative current outstanding loan commitments
made by each Bank as evidenced by active credit facility letters compared to all
credit facility letter commitments from the Banks outstanding to Pioneer.




--------------------------------------------------------------------------------








SECTION 3



ACKNOWLEDGEMENT AND REAFFIRMATION OF REMAINDER OF AGREEMENT


Each of the Parties also acknowledges and agrees as follows:
1.In order for this Amendment to be effective, it will require the vote of the
"Required Banks" as such term is defined in the Agreement to mean, namely,
"those Voting Banks which, at the time of the action to be taken, are parties to
this agreement and which hold at least sixty six and two thirds percent (66
2/3%) of the outstanding principal amount of all Senior Debt of the Borrowers".
2.This Amendment relates only to those matters stipulated herein and the
covenants contained in the Agreement shall remain in force and effect except as
to those matters modified and amended herein. The undersigned Agent and Banks
are not, by this Amendment, intending to waive any other breaches, defaults or
Events of Default or to consent to any other actions to be taken by Pioneer and
the other Borrowers, now or in the future, unless such approval or consent is
separately evidenced by a separate waiver, consent or Amendment to the
Agreement, executed by the Required Banks.
3.All provisions of the Agreement except for those sections specifically
modified or added by this Amendment as described herein shall remain unchanged
and in full force and effect. Defined Terms used herein but not defined herein
shall have the meanings given to them in the Agreement. The terms of this
Amendment are hereby approved by all of the Parties hereto.
4.This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Amendment.












































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Thirty Ninth Amendment
to the Secured Senior Lending Agreement as of the day and year first above
written.




PIONEER FINANCIAL SERVICES, INC
 
PSLF, Inc.
By: ____________________________
 
By: ____________________________
Name: Laura V. Stack
 
Name: Laura V. Stack
Title: Treasurer
 
Title: Treasurer
 
 
 
PIONEER FUNDING, INC.
 
PIONEER SERVICES SALES FINANCE, INC.
By: ____________________________
 
By: ____________________________
Name: Laura V. Stack
 
Name: Laura V. Stack
Title: Secretary and Treasurer
 
Title: Secretary and Treasurer
 
 
 
MIDCOUNTRY FINANCIAL CORP.
 
 
By: ____________________________
 
 
Name: Timothy Stanley
 
 
Title: Chief Operating Officer
 
 
 
 
 



(Voting Bank signatures appear on this page and the following page)


IN WITNESS WHEREOF, the parties hereto have executed this Thirty Ninth
Amendment to the Secured Senior Lending Agreement as of the day and year first
above written.
FIRST BANK
 
ARVEST BANK
By: ____________________________
 
By: ____________________________
Name: Stephan Sainz     
 
Name: Cindy Nunley
Title: Executive Vice President
 
Title: Senior Vice President
 
 
 
BANCFIRST     
 
FIRST CITIZENS BANK
By: ____________________________
 
By: ____________________________
Name: Mark C. Demos     
 
Name: Scott T. Conway
Title: Senior Vice President
 
Title: Chief Executive Officer
 
 
 







--------------------------------------------------------------------------------




UMB BANK, N.A., as a Bank and as Agent     
 
ONB Bank and Trust Company
By: ____________________________
 
By: ____________________________
Name: Douglas F. Page
 
Name: Matt Adams
Title: Executive Vice-President
 
Title: Senior Vice President
 
 
Commercial Loan Officer
 
 
 
CITIZENS BANK & TRUST
 
COMMERCE BANK, N.A.
By: ____________________________
 
By: ____________________________
Name: Kelley Wilcox         
 
Name: Aaron Siders
Title: Senior Vice President     
 
Title: Senior Vice President
Commercial Banking
 
 





IN WITNESS WHEREOF, the parties hereto have executed this Thirty Ninth Amendment
to
the Secured Senior Lending Agreement as of the day and year first above written.


TEXAS CAPITAL BANK, N.A.
 
ENTERPRISE BANK AND TRUST
By: ____________________
 
By: ____________________
Name: Reed Allton     
 
Name: Linda Hanson
Title: Executive Vice President
 
Title: Regional President, Kansas City
 
 
 
 
 
 
BANK OF BLUE VALLEY     
 
STIFEL BANK & TRUST
By: ____________________
 
By: ____________________
Name: Kevin Klamm     
 
Name: John Haffenreffer
Title: Commercial Loan Officer
 
Title: President
 
 
 

            
SUNFLOWER BANK, N.A.
 
BMO HARRIS, N.A.
By:______________________
 
By: _____________________
Name: Glynn Sheridan
 
Name: David B. Warning
Title: President
 
Title: Executive Vice President
 
 
 
 
 
 
BANK MIDWEST, A DIVISION
 
THE PRIVATE BANK
By:______________________
 
By:______________________
Name: Thomas J. Rohling
 
Name: Zach Strube
Title: Senior Vice President
 
Title: Associate Managing Director
 
 
 







